PER CURIAM.
Appellant is the holder of a mortgage on the property of the bankrupt, Spikes. The assignments of error all run to an order of the court overruling a petition of appellant to dismiss the bankruptcy proceedings or, in the alternative, to give it leave to proceed in a state court. The grounds for dismissal urged were that subsection (s) of section 75 of the Bankruptcy Act of 1898, as amended by the Act of Congress of August 28, 1935, § 6, 49 Stat. 943, 11 U.S.C.A. § 203 (s)’, is unconstitutional, as not within the bankruptcy powers of Congress, and deprives appellant of property rights granted to it by the laws of the state of Texas. On the authority of Dallas Joint Stock Land Bank v. Davis (C.C.A.) 83 F.(2d) 322 and Wright, Bankrupt, v. Vinton Branch of Mountain Trust Bank of Roanoke, Va., 57 S.Ct. 556, 81 L.Ed.-, decided March 29, 1937, the judgment is affirmed.